769 N.W.2d 693 (2009)
Mark FENTON, Plaintiff-Appellee,
v.
FARM BUREAU GENERAL INSURANCE COMPANY, Defendant-Appellant.
Docket No. 138860. COA No. 279673.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the March 31, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.